                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAI’I


UNITED STATES OF AMERICA,                      Case No. 15-cr-00171-DKW-1

                       Plaintiff,              ORDER DENYING DEFENDANT
                                               MICHAEL STEVEN WRIGHT’S
           v.                                  MOTION FOR BAIL

MICHAEL STEVEN WRIGHT,

                       Defendant.



       On October 2, 2018, Defendant Michael Steven Wright filed a “Motion for

Bail While his [28 U.S.C.] § 2255 Motion Remains Pending in this Court” (“the Bail

Motion”). Dkt. No. 64.1 On October 19, 2018, the United States filed a response in

opposition to the Bail Motion. Dkt. No. 67. Wright then filed a reply. Dkt. No.

68.

       As Wright acknowledges in the Bail Motion, in 2016, this Court was faced

with an almost identical request as the one at issue here. At that time, the Court

found that it could not grant the relief requested−release on bail pending disposition

of Section 2255 motions−because the Court lacked clear legal authority to do so.

United States v. Carreira, 2016 WL 1047995, at *1-2 (D. Haw. Mar. 10, 2016).



1
Wright filed his Section 2255 Motion to Vacate on the same day (“the Section 2255 Motion”).
Dkt. No. 61.
      Wright argues, however, that the Court should revisit its decision in Carreira

due to a decision issued shortly thereafter by the U.S. Supreme Court in Dietz v.

Bouldin, 136 S.Ct. 1885 (2016). Wright argues that Dietz counsels recognizing the

“inherent authority” of this Court to maintain his bail status while his Section 2255

Motion is pending. More specifically, Wright argues that this Court has such

inherent authority because granting him bail is a reasonable response to a problem

his Section 2255 Motion presents and doing so is not contrary to any rule or statute.

      In Dietz, the Supreme Court provided guidance on the limits of a court’s

inherent powers to achieve the orderly and expeditious disposition of cases.

      First, the exercise of an inherent power must be a reasonable response
      to the problems and needs confronting the court’s fair administration of
      justice. Second, the exercise of an inherent power cannot be contrary
      to an express grant of or limitation on the district court’s power
      contained in a rule or statute.

Dietz, 136 S.Ct. at 1892 (quotation and citation omitted).

      Applying those limits to the facts before it, the Supreme Court concluded that

a district court has the inherent power to rescind an order discharging a jury before

issuing final judgment in a civil case. Id. at 1893. In particular, the Supreme

Court concluded that doing so “can be a reasonable response to correcting an error in

the jury’s verdict in certain circumstances” and was consistent with other inherent

powers designed to resolve cases expeditiously and efficiently. Id. at 1892-93.

                                          2
      This Court disagrees that Dietz suggests a different course should be taken

than the one in Carreira. In order to understand the limits on inherent powers

delineated in Dietz, it is necessary to recognize the context in which the Supreme

Court expressed them. Notably, the Supreme Court explained that it had “long

recognized that a district court possesses inherent powers that are governed not by

rule or statute but by the control necessarily vested in courts to manage their own

affairs so as to achieve the orderly and expeditious disposition of cases.” Id.

at 1891. In this light, the proper way to construe these limitations is that they are

limits on a court’s ability to achieve the orderly and expeditious disposition of cases.

The ultimate result in Dietz bears this out, given that the Supreme Court explained

that rescinding a jury-discharge order could be reasonable under certain

circumstances because, “[c]ompared to the alternative of conducting a new trial,

recall can save the parties, the court, and society the costly time and litigation

expense of conducting a new trial with a new set of jurors.” See id. at 1893.

      Here, the “problem” created by Wright’s request to remain on bail while his

Section 2255 Motion remains pending−Wright contends the problem is that he may

be imprisoned for longer than he would if his Section 2255 Motion succeeds−is far

removed from any problem with the orderly and expeditious disposition of this




                                           3
case.2 As such, the Court disagrees that Dietz’s inherent-power analysis affords

Wright the relief he seeks. Put another way, because the type of inherent power

Wright wishes this Court to recognize is unrelated to those that the Supreme Court

has “long recognized,” and in the absence of clear legal authority allowing the relief

Wright seeks, it remains for the Court of Appeals or the Supreme Court to explain

whether such a power exists and, if so, the circumstances in which it may be used.

       Finally, on a procedural note, in Carreira, after denying the motion for bail,

this Court granted the movants leave to take an interlocutory appeal. Carreira,

2016 WL 1047995, at *3. In light of the Ninth Circuit Court of Appeals’ discussion

on the appeal of that decision, this Court declines to grant an interlocutory appeal in

this case “because a bail determination cannot materially advance the ultimate

termination of the litigation.” See United States v. McCandless, 841 F.3d 819, 822

(9th Cir. 2016). Instead, to the extent Wright wishes to seek review of the instant



2
 The Court notes that, in Dietz, the Supreme Court cites to a criminal case, involving the inherent
power to revoke bail, for the proposition that the Court had affirmed a district court’s inherent
authority in “analogous circumstances.” Dietz, 136 S.Ct. at 1892 (citing Fernandez v. United
States, 81 S.Ct. 642, 644 (1961) (Harlan, J., in chambers)). But even that case does not help
Wright. In Fernandez, Justice Harlan was faced with a district court that had revoked numerous
criminal defendants’ bail during trial on the ground that one or some of the defendants (but not all)
had engaged in improper conduct during the trial. 81 S.Ct. at 643. Justice Harlan rejected an
argument that the district court had no authority to revoke bail, concluding that a court has
authority to revoke bail during the course of a criminal trial “when such action is appropriate to the
orderly progress of the trial and the fair administration of justice.” Id. at 644. Here, the
circumstances underlying Wright’s bail request have little to do with the orderly progression of
this case.
                                                  4
decision, he should file a petition for writ of mandamus challenging the denial of his

Bail Motion. See id.

      IT IS SO ORDERED.

      DATED: October 30, 2018 at Honolulu, Hawai‘i.




                                          /s/ Derrick K. Watson
                                          Derrick K. Watson
                                          United States District Judge




United States of America v. Michael Steven Wright; Criminal No. 15-00171
DKW-1; ORDER DENYING DEFENDANT MICHAEL STEVEN
WRIGHT’S MOTION FOR BAIL




                                          5
